Order entered December 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00843-CV

              ONCOR ELECTRIC DELIVERY COMPANY LLC, Appellant

                                               V.

                        CITY OF RICHARDSON, TEXAS, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-12696

                                           ORDER
       Before the Court is appellant’s December 16, 2014, unopposed motion for extension of

time to file its reply brief. We GRANT appellant’s motion. Appellant’s reply brief shall be filed

no later than TWENTY-ONE DAYS from the date of this Order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE